Citation Nr: 1017823	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-34 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the Veteran for purposes of entitlement to 
dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to May 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  


FINDING OF FACT

1.  The veteran and the appellant were married in January 
1959 in Philippi, West Virginia.  

2. A judgment of dissolution of marriage between the 
appellant and the Veteran, was entered in May 1995 in the 
Circuit Court of the Fourth Judicial Circuit, Christian 
County, Illinois.  


CONCLUSION OF LAW

The appellant is not the Veteran's surviving spouse for 
purposes of establishing eligibility for DIC benefits.  38 
U.S.C.A. §§ 101, 1310 (West 2002); 38 C.F.R.  §§ 3.1, 3.50 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant seeks to be recognized as the 
surviving spouse of the Veteran in order to qualify for 
appropriate VA benefits.  

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability, or if the veteran 
was entitled to a 100 percent disability rating from VA for 
10 years prior to his death.  38 U.S.C.A. §§ 1310, 1318.  
Death pension benefits are payable to the surviving spouse of 
a veteran of a period of war who otherwise meets the 
eligibility requirements.  38 U.S.C.A. § 1541.  

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  In addition, she must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, unless the separation was 
due to the misconduct of, or procured by, the veteran, 
without the fault of the spouse.  In order to qualify as the 
veteran's surviving spouse she must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31); 38 C.F.R. §§ 
3.1(j), 3.50.

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered into the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the veteran continuously from the date of marriage until his 
death; (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  See 38 U.S.C.A. § 103; 
38 C.F.R. § 3.52.

The Veteran died in April 2002.  The appellant filed a claim 
for DIC benefits in October 2002, which the RO denied in 
February 2003 on the basis that the appellant was not the 
Veteran's surviving spouse and mailed her to copy of the 
decision and her appellant rights that same month.  No appeal 
was initiated of that decision and therefore the decision 
became final.  38 U.S.C.A. § 7105(c).  

Generally, once a decision has become final, the claim may 
not thereafter be reopened and allowed.  The exception to 
this general rule is 38 U.S.C.A. § 5108 which provides that 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The regulation that implements 38 U.S.C.A. § 5108 is 38 
C.F.R. § 3.156.  Subsection (a) of that regulation provides 
that a claimant many reopen a finally adjudicated claim by 
submitting new and material evidence.  That subsection also 
defines "new and material evidence" as evidence not 
previously submitted to agency decision makers which is 
neither cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is "new and material," the creditability of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the February 2003 denial, the appellant had 
not offered any explanation as to why she was the Veteran's 
surviving spouse.  Since that time she has stated that a 
Judgement of Dissolution of Marriage issued by an Illinois 
court was not effective for lack of jurisdiction, arguing 
that the State of Utah had jurisdiction in the matter rather 
than the State of Illinois.  These statements are new and 
raise a reasonable possibility of substantiating the claim.  
Hence, the claim is reopened.  

Of record is a JUDGEMENT OF DISSOLUTION OF MARRIAGE, date 
stamped as filed with the Circuit Clerk of Christian County, 
Illinois in May 1995 and signed by a Circuit Judge.  This 
document indicates that the Circuit Court of the Fourth 
Judicial Circuit, Christian County, Illinois had personal and 
subject matter jurisdiction, recited that the parties were 
married in May 1983 in Philippi, West Virginia and that the 
marriage was hereby dissolved.  

Submitted by the appellant are copies of a number of 
documents, most of which have to do with summons from the 
above mentioned court and the Third Judicial District Court, 
of Salt Lake City County, Utah as well as drafted but 
unsigned orders for child support and alimony.  

In an April 1995 letter an attorney informed the Illinois 
Circuit Court that the appellant had filed for dissolution of 
marriage in November 1994 in a Utah District Court, that the 
Veteran filed for dissolution of marriage in the Illinois 
court in March 1995, presented an argument that Utah, rather 
than Illinois, exercised jurisdiction over the dissolution of 
marriage of the parties, and requested that the Illinois 
court telephone the Utah court to discuss jurisdiction.  

The Board finds that these facts are not evidence that the 
appellant was married to the Veteran at the time of his death 
or that the dissolution of marriage entered in May 1995 was 
other than valid; it is merely a letter questioning 
jurisdiction at a time before the Illinois court had entered 
judgement in the matter.  

Also of record is a print out from the Utah District Court 
which references an issue of jurisdictional determination, 
indicates that the case was dismissed without prejudice in 
1999 for failure of the parties an/or counsel to respond to 
an Order to Show Cause, and states that the file was 
destroyed in 2002.  There is no indication that the Illinois 
judgement of dissolution was affected by the Utah court or is 
other than valid.  

Unpersuasive is the appellant's representative's argument 
that the judgement of dissolution was not entered into the 
Illinois court system.  The judgment of dissolution is date 
stamped by the Illinois Circuit Court Clerk and also of 
record is a RECORD SHEET showing that the judgement for 
dissolution of marriage was entered and filed in May 1995.  
This latter document is stamped as full true and correct, the 
stamp dated in July 2008 and signed by the Illinois Circuit 
Court Clerk. 

The most probative evidence of record with regard to whether 
the appellant was married to the Veteran at the time of his 
death is the May 1995 Illinois court judgment of dissolution 
of marriage.  No evidence has been produced that indicates 
that that judgment was ever invalidated.  

Also unpersuasive is an April 2002 writing in which the 
appellant's representative argued that the appellant lived 
with the claimant continuously up to the time of his death, 
other than when he was on active duty.  This is contradicted 
by the April 1995 letter, referenced above and by the 
appellant's own testimony which shows that the appellant and 
the Veteran lived apart.  See February 2010 hearing 
transcript at 10.  

Here, the evidence overwhelmingly shows that the marriage of 
the appellant and the Veteran ended in dissolution in 1995 
and the appellant was not the lawful spouse of the Veteran at 
the time of his death.  Hence, she is not recognized as the 
surviving spouse of the Veteran for the VA benefits purposes 
and is not eligible for DIC benefits.  There is no reasonable 
doubt to resolve in this matter.  

Of note is that under the Veterans Claims Assistance Act of 
2000 (VCAA) VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In a 
claim for service connection such notice applies to all 
element of the claim, including status as a veteran.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Analogously, one 
element of a claim for DIC is that the claimant has met basic 
eligibility requirements.  In this case such basic 
eligibility requirement is status as a surviving spouse.  
38 C.F.R. § 1311.  

VCAA notice was not provided to the appellant with regard to 
the claim that gave rise to this appeal.  However, the lack 
of notice does not necessarily mean that the Board must delay 
adjudication of this appeal so that notice can be provided.  
Rather if the lack of notice is not prejudicial to the 
appellant, then it is said to be harmless error and the Board 
may proceed with the adjudication.  See generally Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  One test for determining if 
the defect in notice has not been prejudicial to the 
appellant is whether she has indicated that she knows what is 
needed to substantiate her claim.  Id., see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the arguments have 
centered on whether or not the appellant is the surviving 
spouse of the Veteran.  By her written argument and her 
testimony during the February 2010 Board hearing she has 
demonstrated that she clearly knows that this is a 
requirement and indeed has all of the knowledge that notice 
would have provided her.  Hence, she is not prejudiced by the 
lack of notice in this case and the Board need not delay 
adjudication of this appeal.  

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


